Opinion by
Hurt, J.
§ 464. Forcible entry and detainer; appeal in action of, not alloioed, unless, etc.; case stated. Appellant brought an action of forcible entry and detainer against appellee. *564In the justice’s court judgment was rendered for appellant, and appellee appealed to the county court, in which court appellee’s exceptions to the complaint were sustained and the suit was dismissed, and appellant appealed to this court; and appellee moves to dismiss the appeal because no appeal in such a case is allowed by law. Held: In an action of forcible entry and detainer, to entitle a party to appeal to this court, two things must concur: 1. The cause must have been tried in the county court on its merits, and a final judgment must have been entered therein upon the law and the facts, or upon the Terdict of a jury, as the case may be. 2. The judgment rendered in the county court must award damages in a sum exceeding $100. If there be no such judgment, as in this case there was not, neither party can appeal to this court. [R. S. arts. 2461, 2462.]
May 15, 1889.
Appeal dismissed.